Exhibit 10.2

 

THE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS (“BLUE SKY LAWS”). NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS WARRANT OR THE SECURITIES OR ANY
INTEREST THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE BLUE SKY LAWS OR (B) IF
THE COMPANY HAS BEEN FURNISHED WITH BOTH AN OPINION OF COUNSEL FOR THE HOLDER,
WHICH OPINION AND COUNSEL SHALL BE SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT NO REGISTRATION IS REQUIRED BECAUSE OF THE AVAILABILITY OF AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE BLUE SKY LAWS, AND
ASSURANCES THAT THE TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION WILL BE MADE ONLY IN COMPLIANCE WITH THE CONDITIONS OF ANY SUCH
REGISTRATION OR EXEMPTION.

 

WARRANT FOR
SHARES OF COMMON
STOCK
OF
PROUROCARE MEDICAL
INC.

 

Warrant No. 13- __________

Eden Prairie, Minnesota
______________, 2013

 

 

FOR VALUE RECEIVED, _______________, or his successors or assigns (“Holder”), is
entitled to subscribe for and purchase from ProUroCare Medical Inc., a Nevada
corporation (the “Company”), up to ____________ fully paid and non-assessable
shares of the Company’s common stock, $0.00001 par value per share (the “Common
Stock”), at the price of $0.50 per share, subject to adjustments as noted in
section 4 below (the “Warrant Exercise Price”).

 

This warrant may be exercised by Holder at any time or from time to time on or
prior to October 1, 2016.

 

This warrant is subject to the following provisions, terms and conditions:

 

1. Exercise of Warrant. The rights represented by this warrant may be exercised
by the Holder, in whole or in part, by written notice of exercise delivered to
the Company at least three days prior to the intended date of exercise and by
the surrender of this warrant (properly endorsed if required) at the principal
office of the Company and upon payment to it by cash, certified check or bank
draft of the purchase price for such shares. The shares so purchased shall be
deemed to be issued as of the close of business on the date on which this
warrant has been exercised by its surrender and payment to the Company of the
Warrant Exercise Price. Certificates for the shares of stock so purchased,
bearing the restrictive legend set forth in Section 6 of this warrant, shall be
delivered to the Holder within 15 days after the rights represented by this
warrant shall have been so exercised, and, unless this warrant has expired, a
new warrant representing the number of shares, if any, with respect to which
this warrant has not been exercised shall also be delivered to the Holder within
such time. No fractional shares shall be issued upon the exercise of this
warrant.

 



 

 

 

 

2. Call of the Warrant. The Company reserves the right to call this warrant, at
any time prior to its exercise, with a notice of call sent in writing to all of
the holders of record of this warrant and all other warrants issued on the date
hereof, giving 30 days’ notice of such call, provided that the last sale price
of the Shares shall have been equal to or greater than $2.00 per share for 10
consecutive trading days. The call price of this warrant shall be $0.01 per
warrant. Any warrant neither exercised nor tendered back to the Company by the
end date specified in the notice of call shall be canceled on the books of the
Company and have no further value except for the $0.01 call price.

 

3. Certain Covenants of the Company. The Company covenants and agrees that all
shares that may be issued upon the exercise of the rights represented by this
warrant shall, upon issuance, be duly authorized and issued, fully paid and
non-assessable shares. The Company further covenants and agrees that during the
period within which the rights represented by this warrant may be exercised, the
Company will at all times have authorized, and reserved for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this warrant,
a sufficient number of shares of Common Stock to provide for the exercise of the
rights represented by this warrant.

 

4. Adjustment of Exercise Price and Number of Shares. The number of shares the
Holder may purchase and the Warrant Exercise Price shall be subject to
adjustment from time to time as hereinafter provided in this section 4.

 

(a) Stock Dividend, Stock Split or Stock Combination. If the Company at any time
divides the outstanding shares of its Common Stock into a greater number of
shares (whether pursuant to a stock split, stock dividend or otherwise), and
conversely, if the outstanding shares of its Common Stock are combined into a
smaller number of shares, the Warrant Exercise Price in effect immediately prior
to such division or combination shall be proportionately adjusted to reflect the
reduction or increase in the value of each such Common Stock.

 

(b) Effect of Reorganization, Reclassification or Merger. If any capital
reorganization or reclassification of the capital stock of the Company, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets to another corporation shall be effected
in such a way that holders of the Common Stock shall be entitled to receive
stock, securities or assets with respect to or in exchange for such Common
Stock, then, as a condition of such reorganization, reclassification,
consolidation, merger or sale, the Holder shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
warrant and in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby,
such shares of stock, other securities or assets as would have been issued or
delivered to the Holder if it had exercised this warrant and had received such
shares of Common Stock prior to such reorganization, reclassification,
consolidation, merger or sale.

 

(c) Notice of Adjustment. Upon any adjustment of the Warrant Exercise Price, the
Company shall give written notice thereof, by first class mail, postage prepaid,
addressed to the registered Holder of this warrant at the address of such Holder
as shown on the books of the Company, which notice shall state the Warrant
Exercise Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of this
warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.

 



 

 



 

5. No rights as Shareholder. This warrant shall not entitle the Holder to any
voting rights or other rights as a shareholder of the Company.

 

6. Application of Restrictions on Transfer.

 

(a) No transfer of this warrant may be completed unless and until (i) the
Company has received an opinion of counsel for the Company that such securities
may be sold pursuant to an exemption from registration under the Securities Act
of 1933, as amended (the “Securities Act”), or (ii) a registration statement
relating to this warrant has been filed by the Company and declared effective by
the Commission. Subject to the foregoing, this warrant and all rights hereunder
are transferable, in whole or in part, at the principal office of the Company by
the Holder in person or by duly authorized attorney, upon surrender of this
warrant properly endorsed to any person or entity who represents in writing that
he/she/it is acquiring the warrant for investment and without any view to the
sale or other distribution thereof. Each Holder of this warrant, by taking or
holding the same, consents and agrees that the bearer of this warrant, when
endorsed, may be treated by the Company and all other persons dealing with this
warrant as the absolute owner hereof for any purpose and as the person entitled
to exercise the rights represented by this warrant or perform the obligations
required hereby, or to the transfer hereof on the books of the Company, any
notice to the contrary notwithstanding; but until such transfer on such books,
the Company may treat the registered owner hereof as the owner for all purposes.

 

(b) Each certificate for shares issued upon the exercise of the rights
represented by this warrant shall bear a legend as follows unless, in the
opinion of counsel to the Company, such legend is not required in order to
ensure compliance with the Securities Act:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS, AND IN RELIANCE UPON THE HOLDER’S
REPRESENTATION THAT SUCH SECURITIES WERE BEING ACQUIRED FOR INVESTMENT AND NOT
FOR RESALE. NO TRANSFER OF THE SECURITIES MAY BE MADE ON THE BOOKS OF THE
COMPANY UNLESS (i) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR (ii) UNLESS THE HOLDER SHALL HAVE PROVIDED THE COMPANY WITH
AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY TO THE EFFECT THAT NO
SUCH REGISTRATION IS REQUIRED.”

 

7. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Minnesota without regard to its conflicts-of-law
provisions.

 

8. Amendments and Waivers. The provisions of this Warrant may not be amended,
modified or supplemented, and waiver or consents to departures from the
provisions hereof may not be given, unless the Company agrees in writing and has
obtained the written consent of the Holder.

 

9. Successors and Assigns. All the terms and conditions of this Warrant shall be
binding upon and inure to the benefit of the permitted successors and assigns of
the Company and the Holder.

 



 

 

 

10. Headings and References. The headings of this Warrant are for convenience
only and shall not affect the interpretation of this Warrant. Unless the context
indicates otherwise, all references herein to Sections are references to
Sections of this Warrant.

 

11. Notices. All notices or communications hereunder, except as herein otherwise
specifically provided, shall be in writing. Notices sent to the Holder shall be
mailed, hand delivered or faxed and confirmed to the Holder at his, her or its
address set forth in the Company’s records. Notices sent to the Company shall be
mailed, hand delivered or faxed and confirmed to ProUroCare Medical Inc., 6440
Flying Cloud Dr., Suite 101, Eden Prairie, MN 55344 or to such other address as
the Company or the Holder shall notify the other as provided in this Section.

 

IN WITNESS WHEREOF, the Company has caused this warrant to be signed and
delivered by its duly authorized officer.

 

Dated: ____________, 2013.

 

PROUROCARE MEDICAL INC.

 

By: _________________________________
Name:
Title:

 



 

 

 

 

